Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 8/18/2022 are accepted and the drawing objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state “a prefetcher state selector software to select a disable prefetcher state for a subsequent phase based on (a) first telemetry scores of the first phase of the workload and (b) previous telemetry scores for the disabled prefetcher state across a plurality of previous phases of the workload” but the limitation lacks support. This appears to be an effort to bring some elements of claim 4 into claim 1 but the limitations do not match (e.g. “of the enabled prefetcher state” in previous claim 4 vs “for the disabled prefetcher state” in amended claim 1). The specification does not appear to support this limitation based on a review of the specification and Applicant has not pointed to an explicit support or explained any implicit support. Similarly for claims 8, 15, and 22.
Claims 2-7, 9-14, 16-21, and 23-28 depend on claims 1, 8, 15, and 22, respectively, and are rejected for the same reasons.
Claim 3 has been amended to state “determine a first value corresponding to the previous telemetry scores” but this limitation lacks support. The only mention of previous telemetry scores is associated with storage, e.g. claim 7, but there’s no indication of determining a value corresponding to previous telemetry scores. Claim 4 has been amended to state “…based on a difference between (a) a third value corresponding to the first telemetry scores of the first phase of the workload and (b) the first value corresponding to previous telemetry scores for the disabled prefetcher state across the plurality of previous phases of the workload” which lacks support. The concerns with claim 3 continue here but further the original disclosure fails to indicate a difference between these two specific things being determined for the selection as claimed. Applicant has not pointed to an explicit support or explained any implicit support. Claim 5 contains the same concerns as claim 3 based on dependency. Similarly for claims 10-12, 17-19, and 24-26.
In a prior amendment, on 1/17/2022, Applicant has amended the claims to replace the “third prefetcher state” with “enabled prefetcher state” which lacks support. The first state is the enabled state and as noted in the original disclosure and claims the third and first states are distinct, meaning the third state cannot be the enabled state and limitations that apply to the third state do not necessarily apply to the first state. The related descriptions to these claims in the original disclosure all use the third state, not the first state and thus there’s a lack of clear support for the amendments as proposed. Further amendments, in claims 4 and 5 for example, note the first state is the disabled state and the second state is the enabled state, contradicting itself. Applicant should revert the claims to their prior form or point out specifically where support is found, explicitly or implicitly. Similarly for claims 10-12, 17-19, and 24-26.

Allowable Subject Matter
Claims 1-28 are currently rejected under 112 but are otherwise allowable. The closest prior art, Karve, teaches: An apparatus to dynamically enable or disable a prefetcher (FIG. 8, Ultra-conservative mode disables prefetching [0060]), the apparatus comprising: an interface to access telemetry data (FIG. 4 shows connections [interfaces] between elements of Prefetcher 208), the telemetry data corresponding to a counter (FIG. 4 Phase Counter 412 and/or Prefetch Utilization Counter 432) of a core in a central processing unit (FIG. 2 Core 1 205 of Processor 105), the counter corresponding to a first phase of a workload executed at the central processing unit when the core is operating in an enabled prefetcher state ([0055] and [0056] thread-specific counters 412 and 432 operating when the prefetcher is enabled or disabled); a prefetcher state selector to select a disabled prefetcher state for a subsequent phase based on the telemetry data (FIG. 4 Ramp Selector 415, [0057] “The ramp selector 415 may determine based on one or more criteria, e.g., the confidence or phase counter 412, the prefetch utilization counter 432, and current memory resource utilization (retrieved from the memory controller 220), whether to increase or decrease a rate at which prefetches occur at a given stream.” Further in [0060] it’s noted that the ramp selector 415 will eventually move to ultra-conservative mode where no prefetches are sent, disabling the prefetcher); and the interface to instruct the core in the central processing unit to operate in the subsequent phase according to the disabled prefetcher state ([0057] increase or decreasing the prefetch rate, [0060]). Karve fails to explicitly teach: “a prefetcher state selector software to select a disable prefetcher state for a subsequent phase based on (a) first telemetry scores of the first phase of the workload and (b) previous telemetry scores for the disabled prefetcher state across a plurality of previous phases of the workload”, in view of the rest of the limitations of claim 1.
Examiner notes that the limitations that make the claims allowable are the exact limitations that are subject to 112 rejections so changing the limitations will likely impact the determination of patentability.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
At least paragraph [0051] of the instant specification discloses that "the example prefetcher state selector 208 (FIG. 2) determines the value corresponding to the telemetry score (e.g., average, weighted average, empirical value, etc.) per prefetcher state across phase(s) in the queue. For example, the queue 212 may have ... 34 entries in the queue that correspond to the prefetcher being disabled ... the prefetcher state selector 208 adds the telemetry scores for the 34 entries corresponding to disabled and divides the number by 34 to determine the value corresponding to the telemetry score for disabled." (emphasis added). Additionally, at least paragraph [0052] of the instant specification discloses that "the example prefetcher state selector 208 determines if the telemetry score(s) of the core(s) 102 for the current phase is/are higher than a value corresponding to the telemetry score corresponding to the opposite prefetcher state to the current phase by more than a threshold" (emphasis added). Accordingly, when the current state is enabled, then the prefetcher state selector selects a disable prefetcher state for a subsequent phase based on (a) first telemetry scores of the first phase of the workload and (b) previous telemetry scores for the disabled prefetcher state across a plurality of previous phases of the workload… Thus, claims 1, 8, 15, 22, and all claims depending therefrom are fully supported by the specification.
Examiner respectfully disagrees. [0051] and [0052] do not match the claim as presented. Specifically, they fail to note the selection of a disabled state for a subsequent phase based on (a) and (b) as per the claim language used. [0051] appears to support selecting a current phase, not subsequent phase, based on queue entries, not (a) and (b), and is not explicitly limited to a disabled state. [0052] appears to support determining if the telemetry score of the current phase, not a subsequent phase, is higher than the telemetry score for the opposite state. Neither of these paragraphs appear to clearly match the language used and Applicant has provided no explanation beyond the assertion that support is here. If Applicant believes there is support in [0051] and [0052] then they are requested to either (1) use the language from [0051] and/or [0052] instead of the current language or (2) explain the support in more detail.
At least paragraph [0022] discloses that "the prefetcher controller 112 aggregates the telemetry scores across the core(s) 102 and determines a first value (e.g., score) corresponding to the aggregate score with previous aggregate scores corresponding to the same prefetcher state (e.g., enabled)." (emphasis added). Further, at least paragraph [0049] sets forth, "To be able to utilize prior phase data in determining a prefetcher state, the prefetcher controller 112 includes the example queue 212 (e.g., a cyclic sample queue, buffer, etc.) to store the X previous IPSs linked with the corresponding prefetcher state. As described below, prefetcher state selector 208 can compare the current IPSs to previous IPSs to determine whether to enable one or more prefetchers." (emphasis added). Thus, claims 3-5, 10-12, 17-19, and 24-26 are fully supported by the specification.
Examiner respectfully disagrees. [0022] notes determining a first value corresponding to “the aggregate score with previous aggregate scores corresponding to the same prefetcher state” and not corresponding to “the previous telemetry scores” as claimed. [0049] appears to have little or nothing to do with the claim limitation in question. Examiner requests Applciant either (1) use the language from [0022] and/or [0049] instead of the current language or (2) explain the support in more detail.
In particular, the Examiner alleges that the replacement of "third prefetcher state" to "enabled prefetcher state" lacks support. However, there is nothing in section 112(a) that requires that an amendment needs to be supported. Rather, only the currently pending claims need to be supported by the specification to comply with § 112(a). Accordingly, as long as an "enabled prefetcher state" is supported by the specification, claims 2-5, 17-19, and 24-26 comply with the § 112(a) requirements. An enabled prefetcher state is described throughout the specification. Thus, claims 3-5, 12, 17-19, and 24-26 are clear and fully supported by the specification.
Examiner respectfully disagrees. 112(a) explicitly requires that amendments need to be supported, that’s the entire idea behind written description. The language in question is actively in the claims, e.g. claims 4 and 5, and lacks support.
In the interest of compact prosecution Examiner would suggest Applicant revert the current claim amendments and make any amendments from the original claims. If Applicant disagrees then Examiner respectfully request that Applicant show support for the amendments in the context the claims require – i.e. show where the limitations as now written can be found – and to explain any implicit support. Examiner is available for an interview at the number below to discuss any of the concerns above or to advise paths forward with prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183